Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Amendments and Arguments filed 02/14/2022 wherein claims 1, 3, 11-13, 14-15, 18-19 are amended, claims 21 is newly added, claim 2 is canceled, leaving claims 1, 3-21 pending of which claims 1, 14, 18 are recited in independent form.  The Amendment adds distinguishing limitations to each of the independent claims and/or converts dependent claims to independent claims incorporating all necessary allowable subject matter as set forth above with respect to the art made of record.  
Regarding claim 1, the independent claims were amended to contain the additional limitations, the claims as amended, when considered with ALL the limitations of the claims (and NOT in isolation) are not taught in any single art made of record. Claim 1 as amended claims to include the limitation "establishing a communication link between the subset of computing devices; and sending communications between the subset of computing devices via the communication link, wherein: the subset of computing devices includes the first computing device in accordance with the indication of the location of the first computing device and the location of the event; the subset of computing devices includes the second computing device in accordance with the indication of the location of the second computing device and the location of the event; and the subset of computing devices does not include the third computing device in accordance with the indication of the location of the third computing device and the location of the event, wherein: determining the location of the event comprises 
Regarding claim 14, the independent claims were amended to contain the additional limitations, the claims as amended, when considered with ALL the limitations of the claims (and NOT in isolation) are not taught in any single art made of record. Claim 1 as amended claims to include the limitation "defining a subset of computing devices located at the event, wherein the subset of computing devices includes the first computing device and the second computing device, and wherein the subset of computing devices does not include the third computing device; and establishing a communication link for communications between the subset of computing devices, wherein defining the subset of computing devices includes: determining the first computing device is located at the event in accordance with the indication of the location of the first computing device and the location of the event; determining the 
Regarding claim 18, the independent claims were amended to contain the additional limitations, the claims as amended, when considered with ALL the limitations of the claims (and NOT in isolation) are not taught in any single art made of record. Claim 1 as amended claims to include the limitation "receiving, via the network 
With respect to the art made of record including US-20160227384 to Mazzarella et al. (hereinafter d1), US-20070202908 to Shaffer et al. (hereinafter d2) (wherein d1, d2 represent the most relevant art). None of the applied references disclose or suggest the limitations of claims 1, 14, and 18, when considered as a whole with all the limitations of each claim. D1 discloses (see d1 FIG. 4 and para. [0052-0053]) a diagram 400 including an incident control area according to an embodiment" (see d1 para. [0048]) including an incident control area information may be displayed on a PTT mobile unit or a computing device with at PTT application. With respect to the disclosed incident control area information d1 discloses that the information presented complies with the dynamic access permission established by the agency with which John Doe is associated, the Hartford Fire Dept (see d1 para. [0052]). Of particular notes is FIG. 3 of d1 which further shows that such "incident control area information" is created at step 305 before "location information" is obtained from an agency server at block 335. Wherein at step 305, joint agency server 160 creates an incident control area associated with a geographic demarcation of the incident area using GIS module 215 (see d1 para. [0072]). D1 further discloses that at step 335, based on the dynamic access permissions received, joint agency server 160 may obtain a location of the first PTT mobile unit user in real time" (see d1 para. [0079]). D1 also discloses parameters associated with dynamic access permission to view such information may also specifically refer to the "proximity" or "presence" of a user or viewer with respect to the previously created 
Turing to d2, no disclosure of d2 cures the noted deficiency of d1. Relevant sections include d2 figs. 4-5 and para. [0057-0079], however with respect to limitations noted above, d1 teaches that FIG. 4 and FIG. 5 each illustrate an example display wherein an event area is expanded uniformly or non-uniformly. D2 discloses a subject location 213 t1 the IS may create an initial event area 401 (see d2 para. [0064]). D2 also discloses that the event area may begin to expand (see d1 para. [0067]); wherein the rate of expansion of the event area at different points in time may be based on a reported speed of the event subject, the actual speed of traffic on the road, average speed of traffic on the road, or terrain/obstacles (see d2 para. [0077]).  Additionally, d2 discloses modifying membership of endpoints in the event virtual talk group when a modified event area has expanded or an event area has moved based on an updated location (see d2 para. [0091]). Therefore, the disclosure of d2 sets forth creating an initial event area from a subject location by an interoperability system which falls short 
Therefore, d1, d2, or combinations thereof do not teach or suggest at least the limitations of claim 1 recited above. 
Regarding claims 3-13, claims 3-13 depend from and include all the limitations of independent claim 1. Therefore, the dependent claims 3-13 are differentiated from the cited reference for at least the same reasons as set forth above, in addition to their own novel features. Regarding claims 14 and 18, d1, d2, or combinations thereof do not teach or suggest, for example: "receiving, via a user interface of the at least one computing device, a selection of a geographic boundary on the map, wherein: the selection is received after the map, the location of the first computing device, the location of the second computing device. and the location of the third computing device 
Regarding claims 15-17 and 19-20, claims 15-17 and 19-20 depend from and include all the limitations of independent claims 14 or 18. Therefore, the dependent claims 15-17 and 19-20 are differentiated from the cited references for at least the same reasons as set forth above, in addition to their own novel features. 
Therefore, claims 1, 3-21 are distinguished over the art made of record. Independent claims 1, 14, 18 have been amended to recite limitations which are not disclosed in the prior art, as addressed above. Claims 3-13, 21, 15-17, and 19-20 depend from claims 1, 14, 18 respectively and therefore inherit the limitations addressed above by virtue of dependence and contain the limitations noted above and are distinguished for similar reasons. Therefore claims 1, 3-21 are allowed. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Monday through Thursday 10:00 am to 4:00 pm (EST).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 
/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643